Citation Nr: 0427446	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  97-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left wrist, 
hand, and foot disabilities, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITTNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946, and from September 1950 to November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for a left wrist 
condition and transplant site of left foot.

In the March 1993 rating decision, the RO implicitly 
determined that new and material evidence had been submitted 
and reopened the claim for service connection for a left 
wrist condition and transplant site of left foot.  Even 
though the RO reopened the claim, the Board will initially 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The veteran testified at a hearing before RO personnel in 
August 1993.  A transcript of that hearing is of record.

In a May 2004 administrative decision, the RO determined that 
the September 1984 decision was not the product of clear and 
unmistakable error (CUE).  The veteran has not submitted a 
notice of disagreement with the RO's decision, therefore the 
Board finds that the CUE claim is not currently on appeal.


FINDINGS OF FACT

1.  The RO denied service connection for left wrist, hand, 
and foot disabilities in a September 1984 administrative 
decision; the veteran was notified of that decision, but did 
not submit a notice of disagreement within one year.

2.  The evidence added to the record since the September 1984 
administrative determination is new, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The disabilities that the veteran sustained from the July 
1954 automobile accident were the result of misconduct, and 
as such, were not obtained in the line of duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
final September 1984 administrative decision, to reopen the 
veteran's claims of entitlement to service connection for 
left wrist, hand and foot disabilities.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156(a) (2001).

2.  Left wrist, hand, and foot disabilities sustained in the 
July 1954 automobile accident resulted from the veteran's own 
misconduct and were not incurred in or aggravated in the line 
of duty.  38 U.S.C.A. §§ 105, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's application to reopen 
claims of service connection for left wrist, hand, and foot 
disabilities and that the requirements of the VCAA have in 
effect been satisfied.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
prior to November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except, in pertinent part, for 
the amendment to 38 C.F.R. § 3.156(a), which is effective for 
claims filed on or after August 29, 2001.

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

In the present case, the claim has been filed before August 
29, 2001, and therefore, the former provisions of 38 C.F.R. 
§ 3.156 apply to this claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notice in this case was provided after the initial decision.  
However, the Pelegrini remedy for delayed notice was a remand 
for the RO to provide the necessary notice.  Pelegrini v. 
Principi, at 122-4.  This remedy was essentially provided by 
the RO when it ultimately provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 120-1

In the letter the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with the name and address of the person, 
agency, or company who has records that would help the RO, as 
well as the time frame a condition treated in the records.

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service medical records are 
associated with the claims file.  There are no outstanding 
records that could be reasonably expected to substantiate the 
claim. 

The veteran has not bee afforded an examination in connection 
with his reopened claim.  An examination is not needed 
because this case does not turn on a medical question.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Factual Background

The veteran's service medical records show that he was in an 
automobile accident in July 1954.  A police report dated in 
July 1954 indicates that the accident occurred at a level 
curve on a dry, dark road with no defects in clear weather.  
It was indicated that the driver exceeded the lawful speed 
and that his vehicle had defective tires.  In the portion of 
the report describing the accident, the investigating state 
trooper stated:

Vehicle #1 was being chased by deputy 
sheriff [redacted].  Vehicle was trying to get 
away from deputy when he went into long 
curve on [redacted] at too great of 
speed to make it.  Veh[icle] skidded 228 
[feet], then turned over and skidded 144 
more feet.

A report of medical treatment dated in August 1954 indicates 
that while on liberty, the veteran was the driver of an 
automobile involved in an accident while trying to outrun 
sheriff's patrol near Fort Lauderdale, Florida.  The car 
could not make a curve and rolled over three or four times.  
The diagnosis was a fracture, compound, comminuted, of the 
left forearm.  It was undetermined if it was in the line of 
duty.

A board of investigation was conducted by the service 
department in June 1955, to inquire into the circumstances 
surrounding the July 1954 accident.  In conducting the 
investigation, the board visited the scene of the accident 
and the Florida Highway Patrol Office.  The board found that 
the veteran was not intoxicated on the night in question.  
However, he was exceeding the speed limit by proceeding at 
approximately 80 miles per hour in a 35 miles per hour zone.  
It was the opinion of the board that though the road was 
marked with speed limit signs, the marking was not 
sufficient, and the same error had been made, and would 
continue to be made, by others until the area was plainly 
marked "Sharp Curve".  The board opined that the injuries 
sustained by the veteran were incurred in the line of duty 
and not as the result of his own misconduct. 

In June 1955, a Commanding Officer, submitted the First 
Endorsement on the report of the Board of Investigation.  He 
did not concur with the opinion of the board.  He stated that 
although the injuries suffered by the veteran were not shown 
to have been proximately caused by intemperate use of 
alcoholic liquor, the injuries were incurred while exceeding 
the posted speed limit.  In stating that the accident 
involved gross negligence, [redacted] cited a statement by 
Private [redacted] that included a claim to have warned 
the veteran of his excessive speed.  [redacted] opined that the 
injuries suffered by the veteran were the result of 
misconduct and not in the line of duty.

A second endorsement was submitted in June 1955 by the 
Commanding Officer, Marine Aircraft Group 31.  He noted that 
the police accident report stated that the vehicle driven by 
the veteran was being chased by a deputy sheriff at the time 
of the accident.  He also noted that the Board of 
Investigation stated in their basic letter that the deputy 
sheriff had not desired to give any statement for the 
investigation.  He suggested that if the deputy sheriff were 
contacted and the necessity of obtaining a statement from him 
as to the speed of the vehicle and details of the chase were 
explained, then full cooperation would be obtained.

In June 1955, the deputy sheriff submitted a statement to the 
board.  He stated that he chased the veteran's car driving at 
excessive speed.  He added that there was a slight fog that 
might have kept his red lights from bleeding through to where 
the veteran could see them.  He stated that he was giving the 
veteran the benefit of the doubt.  

The third endorsement was submitted in June 1955 by another 
Commanding Officer.  He stated that additional information 
confirmed his opinion that the injuries sustained by the 
veteran were incurred as the result of his own misconduct and 
not in the line of duty.

The fourth endorsement was submitted by yet another 
Commanding Officer, Marine Aircraft Group 31, in July 1955.  
He stated that the record of proceedings of the board 
contained unrebutted evidence to the effect that the veteran 
was driving his vehicle at an excessive rate of speed at the 
time of the accident.  The measure of excessive speed, as 
applied to gross negligence, was not necessarily determined 
by traffic law, but rather, was determined by prevailing road 
and weather conditions.  He noted that the accident occurred 
on a 90 degree curve in the road while the veteran was 
driving his vehicle at an excessive rate of speed (80 miles 
per hour).  Inasmuch as the veteran was not familiar with the 
road and fog was present, it was the commanding officer's 
opinion that the veteran's excessive rate of speed 
constituted gross negligence.  He concurred that the injuries 
sustained by the veteran were a result of the veteran's own 
misconduct and not in the line of duty. 

The fifth endorsement was submitted by the Commanding General 
of the 3rd Marine Aircraft Wing.  He concurred with the 
opinion expressed in the prior endorsements that the 
veteran's injuries were sustained as the result of his own 
misconduct and not in the line of duty.

The sixth endorsement was submitted in July 1955 by the 
Commanding General, Aircraft, Fleet Marine Force, Atlantic.  
He also concurred in the opinions the previous endorsements 
that the injury sustained by the veteran were incurred as a 
result of his own misconduct and not in line of duty.  

There is no record of a seventh endorsement.

The eighth endorsement was submitted by the Judge Advocate 
General, in July 1955.  He stated that for the reasons set 
forth in the fourth endorsement, and concurred in by 
subsequent reviewing authorities, he held that the veteran's 
injuries were not in the line of duty and were the result of 
his own misconduct.

In November 1955, the veteran was informed by the Physical 
Review Council that it intended to recommend to the Secretary 
of the Navy a finding that his disability was due to 
intentional misconduct and therefore not ratable.  This was 
because the Council considered the veteran to have operated a 
motor vehicle at excessive speed on an unfamiliar road during 
a light fog.  Under those circumstances, the Physical Review 
Council considered the excessive speed to constitute gross 
negligence.  

In a February 1956 opinion of the Physical Evaluation Board, 
the veteran was found to be unfit to perform the duties of 
his rank by reason of physical disability due to intentional 
misconduct.  Upon approval by the Secretary of the Navy, the 
veteran would be discharged from the naval service for 
physical disability.

The veteran separated from active service in November 1956.

In the September 1984 administrative decision, the RO stated 
that the Physical Review Counsel determined that the 
veteran's disability was due to intentional misconduct and 
that he operated a motor vehicle at excessive speed while 
intoxicated.  The RO concluded that the veteran's injury was 
the result of willful misconduct as defined in VAR 1001(n) 
(38 C.F.R. § 3.1(n)) and thus not in the line of duty as 
defined in VAR 1001(m) (38 C.F.R. § 3.1(m))..

Evidence associated with the claims folder since the 
September 1984 administrative decision includes a January 
1993 VA examination, the transcripts from an RO hearing dated 
in August 1993, and a letter dated in August 2004, from the 
medical director of the New York State Veterans Home at St. 
Albans, New York.

At his hearing, the veteran testified that the July 1954 
accident occurred on a sharp curve in foggy conditions when 
he swerved to avoid another car.  He had driven the road 
before, but did not recall seeing any signs indicating a 
sharp curve.

In his substantive appeal the veteran denied that he was 
intoxicated at the time of the accident.

Legal Analysis

I.  Whether new and material evidence has been received to 
reopen a claim of service connection for left wrist, hand, 
and foot disabilities

Pertinent Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The veteran contends that the automobile accident in July 
1954 in which he sustained injuries to his left wrist, hand, 
and foot, was in the line of duty.

The veteran was provided notice of the September 1984 
administrative decision and of his appellate rights in 
September 1984, but he did not appeal the determination and 
the decision became final.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 


The medical evidence received subsequent to the September 
1984 administrative decision shows that the veteran has a 
left wrist, hand, and foot disability.  This evidence is both 
cumulative and redundant.  The medical evidence which was 
part of the record at the time of the September 1984 
administrative decision already established the existence of 
those disabilities.  Thus, the newly received medical 
evidence is not new.

At the veteran's August 1993 hearing, he testified that he 
was not intoxicated at the time of the accident, in clear 
contrast with the September 1984 administrative decision.  
Thus the August 1993 hearing transcript is new, because it 
was not previously of record and is not duplicative.  It is 
also material because this assertion must be considered in 
order to fairly decide the claim. 

Thus, this evidence is new and material and the claim is 
reopened.

II.  Entitlement to service connection for left wrist, hand, 
and foot disabilities

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty in active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2003).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).

A service department finding that injury, disease or death 
was not due to misconduct will be binding on VA unless it 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(m) (2003).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2003).

Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct. 3 8 C.F.R. § 
3.1(n)(2) (2003).

Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).  The legal terms malum in se and malum prohibitum 
were removed from the definition of willful misconduct 
because the definition was already clear and those Latin 
terms were unnecessary.  Therefore, this change did not 
result in any substantive changes in the definition itself.  
See 61 Fed. Reg. 56,626, 56,627 (Nov. 4, 1996)).

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of finding in the line of duty.  In order to deny a 
claim based on a finding of willful misconduct, a 
preponderance of the evidence must support such a finding.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran's service records reflect that he sustained 
injuries when he was involved in an automobile accident in 
July 1954.  The July 1954 police report noted that the 
veteran exceeded lawful speed, was being chased by a deputy, 
and was arrested.  

The United States Marine Corps, in July 1955, determined that 
the injuries incurred in the veteran's July 1955 automobile 
accident were not incurred in the line of duty and were due 
to the veteran's own misconduct.  As stated previously, 
willful misconduct will be determinative if it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(m).  

While a service department finding that an injury occurred in 
the line of duty is binding on VA unless it is patently 
inconsistent with the requirements of the laws administered 
by VA; the regulation do not require VA to accept a service 
department finding that an injury was not incurred in the 
line of duty.  38 C.F.R. § 3.1(m).

There is no evidence that the veteran's accident was the 
result of intoxication from alcohol or any other substance.  
The question remains as to whether the veteran's conduct 
constituted willful misconduct and thereby placed the 
accident outside the line of duty.

The undisputed evidence is that the veteran was driving 80 
miles per hour in a 35 mile per hour zone when the accident 
occurred.  In a substantive appeal the veteran defended this 
conduct by arguing that it was common practice to drive fast 
in Florida.  However, it is clear from the fact that he was 
being pursued by the police, that his driving was not 
considered to be acceptable or within the norm.

The veteran has also pointed to the initial board finding 
that his accident was in the line of duty.  This fact is of 
limited probative value given that subsequent reviews by 
numerous officers in the service department were unanimous in 
finding that the accident was not in the line of duty.

Ultimately, the Marine Corps determined that the injuries 
suffered were not proximately caused by intemperate use of 
alcoholic liquor; however, it was also determined that the 
accident was due to the veteran's own misconduct.

The veteran was driving more than twice the posted speed 
limit on a foggy road.  This excessive speed was found by the 
police and service departments to be the proximate cause of 
the accident.  The only possible evidence against this 
finding is the initial determination by the board of 
investigation that poor signage contributed to the accident.  
However, the majority of opinions, and those that were a 
product of a review of the entire record, are to the effect 
that the veteran's speed caused the accident.  

The fact that the veteran was driving far in excess of the 
posted speed shows that this was an act of intentional 
wrongdoing.  The fact that he was being pursued by the police 
shows that this was not a mere technical violation of police 
regulations or ordinances.  An accident is a probable 
consequence of driving at very high, and illegal, speeds on a 
foggy road.  However, the veteran disregarded these 
consequences, as shown by his conduct.  Therefore, the Board 
finds that the July 1954 accident was the result of willful 
misconduct, and did not occur in the line of duty.

As the veteran's July 1954 automobile accident was caused by 
his own misconduct, and the injuries incurred therein were 
not incurred in the line of duty, service connection is not 
warranted.  38 U.S.C.A. §§ 105, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R.§§ 3.1(m), 3.102, 3.159, 
3.326.  As such, the veteran's claim is denied.



ORDER

New and material evidence has been received to reopen the 
claims for service connection for left wrist, hand, and foot 
disabilities.  To this extent, the appeal is granted.

Service connection for left wrist, hand, and foot 
disabilities is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



